Title: 17th.
From: Adams, John Quincy
To: 


       This Day I went with Mr. Schiebe to the exchange, and met there with Count Greco, who has been here already a week. He proposed to me to go with him and two other gentlemen to take a tour to Drolhetta Trollhättan where there are famous water falls about 8. Sweedish miles from this Place; he told me they shall set out to morrow, and I agreed to go with them. In the afternoon I went and delivered a letter of introduction to Mr. Lars Kåhre, a capital merchant of this town.
      